t cc no united_states tax_court flahertys arden bowl inc petitioner v commissioner of internal revenue respondent docket no filed september f owns more than percent of the stock of p f is a beneficiary of two retirement plans held by t under the terms of the plans f is authorized to direct the investments of the assets in his accounts in the plans f is a fiduciary under sec_4975 i r c and under that section p is a disqualified_person sec_404 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 provides that if a plan beneficiary exercises control_over the plan’s assets in his account the beneficiary is not a fiduciary held erisa sec_404 does not modify the definition of a fiduciary under sec_4975 i r c and p is liable for the tax imposed by that section nick hay for petitioner james s stanis for respondent opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined deficiencies in petitioner’s and federal excise_taxes under sec_4975' of dollar_figure and dollar_figure respectively respondent also determined additions to tax under sec_6651 for and of dollar_figure and dollar_figure respectively the issues are whether petitioner is a disqualified_person under sec_4975 and if so whether petitioner is liable for the sec_6651 additions to tax at the time the petition was filed petitioner’s principal_place_of_business was located in arden hills minnesota unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue background the facts may be summarized as follows flahertys arden bowl inc petitioner is a corporation organized under the laws of minnesota patrick f flaherty mr flaherty own sec_57 percent of the common_stock of petitioner and is the secretary of petitioner mr flaherty is an attorney licensed to practice law in the state of minnesota beginning in mr flaherty’s employer moss barnett p a maintained a qualified profit sharing plan moss barnett p a also maintained a qualified_pension plan both plans were trusts as defined in sec_401 and were exempt from tax under sec_501 mr flaherty participated in both plans u s bank national association is the successor trustee of both plans both plans were defined contribution plans and provided segregated account balances for each participant both plans permitted the participant to direct up to percent of the account assets during the period date through date mr flaherty directed the trustee of his profit sharing plan first national bank of minneapolis was the original trustee of both plans in the trust department of first national bank of minneapolis merged with first trust company of st paul first trust company of st paul became first trust national association which is now known as u s bank national association q4e- account to lend dollar_figure to petitioner mr flaherty also directed the trustee of his pension_plan account to lend petitioner an additional dollar_figure mr flaherty as an officer of petitioner executed notes payable to the plans in exchange for the loans the loans were payable upon demand and provided for interest at a market rate plu sec_1 percent petitioner timely paid interest on the loans while the loans were outstanding each plan listed the notes as assets on its books_and_records the principal of both loans was repaid on date before his direction to the plans mr flaherty contacted marvin braun mr braun at u s bank national association and discussed the loans mr braun is a lawyer and has provided services for qualified_retirement_plans since mr flaherty asked whether under the plan agreements he could direct that the loans be made and whether sec_4975 would apply to petitioner mr braun advised him that the loans could be made and that sec_4975 would not apply mr braun was aware of the relationship between mr flaherty and petitioner in directing that the loans be made mr flaherty relied on mr braun’s advice petitioner did not file a form_5330 excise_tax return for either of the years in issue respondent determined that petitioner was a disqualified_person within the meaning of sec_4975 that the loans were prohibited_transactions under sec_4975 b and that excise_taxes were due under sec_4975 respondent also determined that petitioner failed to file forms to report its liability for the excise_taxes and that petitioner was liable for the additions to tax under sec_6651 discussion i liability under sec_4975 a the statutes sec_4975 was added to the internal_revenue_code by title il of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 sec 88_stat_829 erisa was enacted to protect the interests of participants in employee benefit plans and their beneficiaries by regquiring the disclosure and reporting to participants and beneficiaries of financial and other information with respect thereto by establishing standards of conduct responsibility and obligation for fiduciaries of employee benefit plans and by providing for appropriate remedies sanctions and ready access to the federal courts erisa sec_2 u s c sec_1001 the statutory framework of erisa contains four separate titles we deal with titles i and ii title i of erisa contains the labor provisions codified as amended in u s c secs the labor provisions were designed to give the department of labor broad remedial powers over employee benefit plans title ii of erisa contains the tax provisions including sec_4975 the tax provisions contained in the internal -- - revenue code provide the statutory framework for the tax laws governing employee benefit plans and generally are administered by the department of the treasury see 89_tc_1137 n there are many areas where the labor provisions coincide with or overlap the tax provisions while much of the statutory terminology is similar there are instances in which the statutes are different at issue in this case is one of those inconsistencies sec_4975 provides sec_4975 initial taxes on disqualified_person ---- there is hereby imposed a tax on each prohibited_transaction the rate_of_tax shall be egqual to percent of the amount_involved with respect to the prohibited_transaction for each year or part thereof in the taxable_period the tax imposed by this subsection shall be paid_by any disqualified_person who participates in the prohibited_transaction other than a fiduciary acting only as such the definition of a prohibited_transaction includes any direct or indirect lending of money or other extension of credit between a plan and a disgqualified person sec_4975 b for our purposes sec_4975 is similar to erisa sec_406 sec_29 u s c section a b except that the term disqualified_person is changed to a party in interest a disqualified_person and a party in interest are defined as inter alia a fiduciary sec_4975 a erisa sec_3 a u s c sec_1002 a sec_4975 g and erisa sec_3 g u s c g further provide that a - corporation in which a fiduciary own sec_50 percent or more of the stock is also a disqualified_person or party in interest sec_4975 provides for purposes of this section the term fiduciary means any person who-- a exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets erisa sec_3 a u s c sec_1002 a contains virtually the same language if this were the end of the statutory framework petitioner would clearly be a disqualified_person and liable for the excise_tax imposed by sec_4975 mr flaherty is a fiduciary because he directs the management of the plans’ assets more than percent of petitioner’s stock is owned by mr flaherty and the plans lent money to petitioner the labor provisions of erisa however provide an exception to the definition of fiduciary in the case of a pension_plan which provides for individual accounts and permits a participant or beneficiary to exercise control_over the assets in his account if a participant or beneficiary exercises control_over the assets in his account as determined under regulations of the secretary -- a such participant or beneficiary shall not be deemed to be a fiduciary by reason of such exercise and b no person who is otherwise a fiduciary shall be liable under this part for any loss or by reason of any breach which results from such participant's or beneficiary's exercise of control erisa sec a04 c u s c sec c the plans permitted mr flaherty to exercise control_over the assets in the accounts and petitioner maintains that since mr flaherty is not a fiduciary under the provisions of erisa sec_404 sec_29 u s c section he is not a fiduciary under sec_4975 on the other hand respondent argues that mr flaherty is a fiduciary for purposes of sec_4975 even though he may not be a fiduciary under erisa sec_404 we therefore must decide whether erisa sec_404 is incorporated into sec_4975 b principles of statutory construction and the legislative_history the starting point for the interpretation of a statute is the language itself see 447_us_102 if the language of the statute is plain the function of the court is to enforce the statute according to its terms see 489_us_235 all parts of a statute must be read together and each part should be given its full effect see 38_tc_462 affd per curiam 324_f2d_957 5th cir when identical words are used in different parts of the same act they are intended to have the same meaning see 508_us_152 on the --- - other hand where language is included in one section of a statute but omitted in another section of the same statute it is generally presumed that the disparate inclusion and exclusion was done intentionally and purposely 980_f2d_506 8th cir see also 2b singer sutherland statutory construction sec_51 pincite 5th ed where a statute with reference to one subject contains a given provision the omission of such provision from a similar statute concerning a related subject is significant to show that a different intention existed erisa sec_404 pertains to fiduciary duties under erisa sec_404 a fiduciary shall discharge his duties with the care of a prudent man and diversify the investments it is against this background that we must read erisa sec_404 which provides that the participant who exercises control of the assets is not deemed to be a fiduciary and therefore is not subject_to erisa sec_404 and any other fiduciary is not liable under this part for any loss which results from the participant’s exercise of control of the assets t his part refers to part fiduciary responsibility subchapter_i subtitle b regulatory provisions encompassing erisa sec_401 through u s c sec_1101 through and includes provisions for fiduciary_liability contained in erisa sec_409 sec_29 u s c section it would appear that in a participant-directed plan erisa sec_404 c exculpates from part potential liability a participant exercising control_over the account assets and any person who would otherwise be considered a fiduciary is relieved from the liability under part of erisa for any loss resulting from the participant’s exercise of control in the context of this case erisa sec_404 serves to insulate the participant mr flaherty and the u s bank national association from the potential liability arising from any violation of the prudent_man_standard of care contained in erisa sec_404 sec_29 u s c section a see h conf rept pincite 1974_3_cb_415 to the contrary sec_4975 contains the definition of a fiduciary for purposes of this section there is no exception in the language of sec_4975 similar to that of erisa sec_404 for the sec_4975 liability of a disqualified_person applying the rules of statutory construction discussed supra p we therefore assume that congress intended a different result with respect to the sec_4975 liability petitioner contends however that the legislative_history indicates a clear intent of congress not only that the definitions of part of erisa and of the internal_revenue_code should be as similar as possible but also that they should operate together petitioner relies on various statements from the report of the conference committee see h conf rept supra pincite c b pincite to the maximum extent possible the prohibited_transaction rules are identical in the labor and tax provisions so they will apply in the same manner to the same transaction id pincite c b pincite the conferees intend that the labor and tax provisions are to be interpreted in the same way and both are to apply to income and assets the different wordings are used merely because of different usages in the labor and tax laws we agree with petitioner that the legislative_history indicates a general intent of congress that the language of the provisions be read together the legislative_history does not however preclude the existence of separate definitions or separate scopes in the two provisions as we noted in 96_tc_644 affd f 2d 7th cir the basis for the liability of a disqualified_person for the excise_tax under sec_4975 is not the same as the basis for liability of a fiduciary under sec_406 erisa see eg h rept conf pincite- 1974_3_cb_415 a fiduciary is liable under sec_406 erisa if he or she knowingly caused the plan to engage in a transaction which is described in sec_406 erisa under sec_4975 and b a disqualified_person is liable for the excise_tax if he or she participates in the transaction participation in sec_4975 occurs any time a disqualified_person is involved in a transaction in a capacity other than as a fiduciary acting only as such furthermore the conference_report indicates that congress intended that the definition of party-in-interest in the labor provisions not coincide in every respect with the definition of a disqualified_person in the tax provisions it states under the tax provisions the same general categories of persons are disqualified persons with some differences although fiduciaries are disqualified persons under the tax provisions they are to be subject_to the excise_tax only if they act in a prohibited_transaction in a capacity other than that of a fiduciary also only highly-compensated employees are to be treated as disqualified persons not all employees of an employer etc h conf rept supra pincite c b pincite under the labor provisions the potential liability runs directly to the fiduciary for breaches of his or her duties under sec_4975 however the liability runs not toa fiduciary as such but to disqualified persons and applies whether or not a fiduciary breached his duties under erisa sec_404 see 999_f2d_308 8th cir affg tcmemo_1992_171 88_tc_1474 we do not find therefore that the legislative_history alters our conclusion that the exception contained in erisa sec_404 is not incorporated into the sec_4975 definition of a fiduciary c regulations as pointed out above congress intended a bifurcated enforcement of erisa president carter issued reorganization plan no of the plan c f_r 92_stat_3790 the plan allocates the responsibility of administering the provisions of erisa between the secretary_of_the_treasury and the secretary of labor sec_102 of the plan gives the secretary of labor authority with respect to regulations rulings opinions and exemptions under sec_4975 except for sub sec_4975 b c e and e of the code to the extent necessary for the continued enforcement of sub sec_4975 and b x and exemptions with respect to transactions that are exempted by sub sec_404 of erisa from the provisions of part of subtitle b of title i of erisa sec_102 of the plan also provides that the secretary_of_the_treasury shall still have responsibility to audit qualified_retirement_plans and to enforce the sec_4975 excise_tax as provided in sec_105 of the plan sec_105 of the plan binds the secretary of treasury to the regulations rulings opinions and exemptions issued by the secretary of labor in october of the department of labor issued final regulations that provide prohibited_transactions the relief provided by sec_404 of the act and this section applies only to the provisions of part of title i of the act therefore nothing in this section relieves a disqualified_person from the taxes imposed by sec_4975 and b of the internal_revenue_code with respect to the transactions prohibited by sec_4975 of the code c f_r sec 404c-1 d the regulations are effective with respect to transactions occurring on or after the first day of the second plan_year beginning on or after date id sec 404c- g both parties agree that the loans at issue were repaid before the effective date of the regulations and the regulations do not apply to the transactions in this case nonetheless it should be noted that the result attained by the regulations coincides with our reasoning furthermore this provision of the regulations has its genesis in proposed_regulations issued in and in the department of labor issued proposed_regulations regarding participant--directed plans see fed reg date the preamble to the proposed_regulations provided in part prohibited_transactions finally the proposed regulation makes it clear that the relief provided by sec_404 extends only to the provisions of part of title i of erisa relating to fiduciary responsibility therefore even if a prohibited_transaction is a direct and necessary consequence of a participant's exercise of control nothing in sec_404 of erisa would relieve a disqualified_person described in sec_4975 of the code including a fiduciary from liability for the taxes imposed by sec_4975 a and b of the code with respect to such prohibited_transaction id pincite3 in the department of labor issued new proposed_regulations regarding participant-directed plans see id at - - the proposed_regulations took the same position with respect to erisa sec_404 the proposed_regulations noted that there is no provision in the internal_revenue_code corresponding to sec_404 id pincite4 proposed_regulations are not authoritative on the other hand proposed_regulations can be useful as guidelines where they closely follow the legislative_history of the act 113_tc_440 petitioner contends that since the department of labor failed to issue final regulations until the exception to the definition of a fiduciary provided by erisa sec_404 sec_29 u s c section c should apply throughout erisa including the tax provisions because the department of labor failed to issue final regulations on this point until petitioner contends that respondent is not in a position to argue that separate definitions of a fiduciary apply for the two titles however the absence of final regulations does not render the provisions of sec_4975 inoperative cf 82_tc_819 ii additions to tax under sec_6651 a the parties agree that if petitioner is liable for the excise_taxes under sec_4975 excise_tax returns should have been filed sec_6651 imposes an addition_to_tax for -- - failing to file a timely income_tax return unless such failure_to_file is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be reported on the return for each month or fraction thereof during which such failure_to_file continues not to exceed percent in the aggregate see sec_6651 469_us_241 there is and we do not understand respondent to argue otherwise no evidence indicating that petitioner’s failure_to_file was the result of willful neglect thus the question is whether petitioner has demonstrated reasonable_cause for the failure the failure_to_file flows directly from mr braun’s advice that petitioner incurred no liability from the loan transactions petitioner argues that its reliance on that advice constituted reasonable_cause we have held in various situations that reliance on expert advice constitutes reasonable_cause see eg 99_tc_379 see also united_states v boyle supra pincite- mr braun is a lawyer with extensive experience in the area of retirement plans he was fully aware of all of the relevant facts he researched the issue and advised petitioner that he believed the loans would not violate any of the provisions of erisa or cause any_tax liability under sec_4975 the erisa provisions involved are highly complex and the fact that his conclusion was erroneous does not mean that petitioner’s reliance was not reasonable consequently we conclude that petitioner has established reasonable_cause for not filing the returns and therefore the additions to tax under sec_6651 are inappropriate decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the additions to tax under sec_6651
